DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 11 March 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the phrase “hardness thermal expansion coefficient” and is considered indefinite as this phrase is not used within the art and it is unclear if this is a 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2017/0029400).
Considering claims 1 and 3-4, Zhang teaches electroplated metal platings (Paragraph 2).  The electroplating method comprises contacting a substrate with an electrolytic metal deposition composition comprising a source of metal ions, a leveler of formula (I), and applying an electrical current (Paragraph 9).  The metal ion source comprises a copper ion source in a concentration of about 4-70 g/L and a sulfuric acid 2 or about 10 A/dm2 (Paragraph 200).
Applicant discloses in the instant specification where the claimed metal material is formed from copper ions in a concentration of 10-100 g/L and a sulfuric acid concentration of 10-100 g/L (Paragraph 10), a brightener of an organosulfate in an amount of 1-10 mg/L of substantially identical structure to the accelerator disclosed by Zhang (Paragraph 11), a carrier of poly ethylene oxide and poly propylene oxide (Paragraph 12), a leveler of substantially identical structure as that which is disclosed by Zhang (Paragraph 14), a surfactant of polyethylene glycol (Paragraph 15), an antioxidant of citric acid (Paragraph 16), and a current density of 2-30 A/dm2 (Paragraph 17).
Zhang does not expressly teach the thermodynamic anisotropy of the hardness or thermal expansion coefficient as that which is claimed.  However, as outlined above, the plating conditions and materials disclosed by Zhang are substantially identical to those disclosed by applicant as forming the claimed metal material and one would reasonably expect the metal plating of Zhang to possess the claimed anisotropy as substantially identical materials treated in a substantially identical manner are expected to possess the same properties, absent an objective showing.  See MPEP 2112.
Considering claim 2, Zhang teaches where the metal may be copper, tin, silver, nickel, etc. (Paragraph 203).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wada et al. (US 2004/0164462) teaches a body with anisotropic properties optionally of hardness and expansion coefficients (Paragraph 2) including materials of Cu, etc. (Paragraph 16).  Alderson et al. (US 7,989,057) teaches a composite material with anisotropic thermal expansion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784